NOTE: This order is nonprecedential
United States Court of AppeaIs
` for the FederaI Circuit
STEVEN T. WALTNER,
Plaintiff-Appellant,
AND
SARAH V. WALTNER,
Plaintiff-Appellant,
V.
UNITED STATES, .
Defendant-Appellee.
2011-5105
Appea1 from the United States C0urt of Federal
C1ai1ns in case no. 10-CV-225, Judge Marian B1ank Horn.
ON MOTION
ORDER
Steven T. Wa1tner and Sarah V. Wa1tner E1e a motion
for writ of mandate to the C1erk of the United States
Court of Federa1 C1aims to submit to this court as part of
the record on appeal, the complaint and its exhibits.

WALTN`ER V. US
Upon consideration thereof
IT Is ORDERE:o THAT:
The motion is denied
FEB 1 0 2012
Date
ccc Steven T. Wa1tner
Sarah V. Waltner
SteVen K. Uejio, Esq.
321
2
FoR THE CoURT
/s/ J an I'Iorba1y
J an H0rba1y
Clerk
FlLED
.s. count oF APPEALs FOR
U 11-le FEnERAL consult
FEB 1 0 2012
- ANl-\0RBALV
J CLERK